Name: Commission Regulation (EEC) No 312/91 of 8 February 1991 concerning applications for STM licences for cereals submitted from 4 February 1991 onwards for imports of common wheat into Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 37/ 16 Official Journal of the European Communities 9 . 2 . 91 COMMISSION REGULATION (EEC) No 312/91 of 8 February 1991 concerning applications for STM licences for cereals submitted from 4 February 1991 onwards for imports of common wheat into Spain quality into Spain which are well in excess of the ceiling set ; whereas measures should be taken to deal with this situation, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 85 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 598/86 of 28 February 1986 on the application of the supplementary trade mechanism to imports into Spain of common wheat of bread-making quality from the Community as consti ­ tuted at 31 December 1985 ('), as last amended by Regula ­ tion (EEC) No 262/91 (2), sets a target ceiling for 1991 of 402 000 tonnes ; Whereas, pursuant to Article 6 (2) of Commission Regula ­ tion (EEC) No 574/86 of 28 February 1986 laying down detailed rules for the application of the supplementary trade mechanism (STM) (3), as last amended by Regulation (EEC) No 3296/88 (4), the Commission has been notified* of applications received on 4 February 1991 for STM licences for imports of common wheat of bread-making HAS ADOPTED THIS REGULATION : Article 1 1 . Applications for STM licences for common wheat of bread-making quality falling within CN code 1001 90 99 which were submitted on 4 February 1991 and notified to the Commission shall be accepted for the tonnages applied for, adjusted by a coefficient of 0,2123 . 2. The issue of STM licences for applications received from 5 February 1991 onwards is hereby suspended. Article 2 This Regulation shall enter into force on 9 February 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 February 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 58, 1 . 3 . 1986, p. 16 . 0 OJ No L 27, 1 . 2. 1991 , p. 109. (3) OJ No L 57, 1 . 3 . 1986, p. 1 . 4) OJ No L 293, 27. 10 . 1988, p. 7 .